IN THE
                         TENTH COURT OF APPEALS

                                No. 10-14-00197-CR
                                No. 10-14-00198-CR
                                No. 10-14-00199-CR

BRODERICK JERMAINE GRBA,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee



                          From the 21st District Court
                            Burleson County, Texas
                   Trial Court Nos. 14,293, 14,294 and 14,295


                          MEMORANDUM OPINION


      In three indictments, Broderick Jermaine Grba was charged with the felony

offenses of murder, aggravated assault with a deadly weapon, and burglary of a

habitation (to which Grba pled guilty). The cases were consolidated and tried together,

and a jury found him guilty and assessed a life sentence and a $10,000 fine on the murder

charge. The jury assessed twenty-year sentences and $10,000 fines on each of the other
two charges. Grba raises three issues in the murder case; the second and third of those

issues are identically raised in the other two cases. We will affirm.

        In the murder case, Grba’s first issue asserts that the trial court erred in failing to

include a “sudden passion” instruction in the punishment charge over Grba’s objection.

The evidence shows that Anthony Allen, Grba’s friend, had a long-running dispute with

Marcus Carroll, the murder victim, and that Grba had been involved in some of the

altercations between Allen and Carroll. On the evening in question, Carroll and Antwon

Heslip, his cousin and close friend, and Jovan Jefferson, another friend, met at the Cotton

Village apartments in Snook and then went to a party at the Legion Hall in Somerville,

with Carroll driving separately. Jefferson said that Allen was at the party and walked up

to Carroll and said to him, “I’m going to kill you tonight.”            He later saw Allen

aggressively approach Carroll in the hall’s parking lot. Heslip said that when they were

in the parking lot, Allen very aggressively approached Carroll but Heslip was able to get

between them and separate them. Heslip’s group then went back into the party until the

hall closed. Heslip did not see Grba at the party in Somerville. Latisha McKee, Carroll’s

girlfriend, testified that Carroll called her from the party and told her that he and Allen

had “got into it.”

        McKee later looked out her window and saw Allen approach and knock on the

door of the apartment of Grba, who lived across the parking lot. She looked later again

and saw Heslip pulling into a parking spot in front of her apartment and Allen and Grba

walking toward Heslip. She went outside and told Allen and Grba, “Don’t y’all start this

shit.” Heslip then got out of his car as Carroll was driving into the parking lot. McKee

Grba v. State                                                                            Page 2
testified that Grba then said to Heslip, “What’s up, nigger?”, immediately pulled a gun

from his pocket, and began shooting Heslip. McKee then ran to Carroll and told him to

run, but he replied, “I’m tired of this shit.” McKee then ran into her apartment and heard

more shots being fired. She then helped the wounded Heslip into her apartment, and 9-

1-1 was called.

        After EMS arrived and were attending to Heslip, McKee went outside and behind

the apartment building, where she discovered an unresponsive Carroll lying on the

ground.     Carroll had been shot.    DPS trooper John Anderson was the first law-

enforcement officer to arrive, and he found Heslip bleeding severely from the leg in one

apartment and Allen with a gunshot wound to his leg in another apartment. He also

discovered Carroll’s body behind the apartment building with a 9 mm. Glock handgun

on the ground next to Carroll, who had been shot once in the upper back. Caldwell police

officer Tim Davis responded to the crime scene and determined that all of the rounds in

the Glock had been fired. Texas Ranger Steven Jeter found a Browning .380 handgun on

the ground near the back of Grba’s apartment. That .380 handgun had been stolen in a

burglary of Carroll and McKee’s apartment (the burglary that Grba pled guilty to), and

ballistics testing later determined that the bullet that killed Carroll was shot from that

.380 handgun. Grba was found in his apartment and taken into custody for questioning.

        Tristan Merida, Carroll and Heslip’s cousin, had seen them in Somerville after the

party and decided to come to the apartments in Snook. As he arrived, he parked next to

Heslip’s car and soon saw Allen and Grba walking toward them. At that same time,

Merida saw Carroll driving into the parking lot. Merida then saw Grba pull out a gun

Grba v. State                                                                       Page 3
and start shooting. Merida ran to the back of the apartment complex and saw Carroll

ducking down between two cars. As Merida continued to run, he heard more shots being

fired.

         Heslip testified that, after leaving the party and getting gas, his car arrived first at

the apartments in Snook. He parked near Carroll and McKee’s apartment, and Jefferson

got out first and began walking away. About a minute later, Heslip, who was unarmed,

began to get out his car and saw a shirtless Allen walking across the parking lot toward

him with Grba walking close behind Allen. That was the first time that evening that

Heslip saw Grba. Allen said something to Heslip, but Heslip said nothing to Allen, and

then Grba pulled out a gun and started shooting Heslip several times. Heslip went down,

and Allen and Grba walked away. Heslip, who was shot four times, struggled into

McKee and Carroll’s apartment. He suffered serious injuries, including the loss of a leg.

The charge of aggravated assault with a deadly weapon pertained to Grba’s shooting

Heslip.

         After Grba was taken into custody for investigation later that morning, Jeter

conducted a recorded interview with him. Grba initially denied any involvement in the

shootings, but eventually said that Allen got him out of bed to provide back up because

he was going to fight Carroll. Grba said that the conflict was between Carroll and Allen

and that he was not personally mad at Carroll. Because he “was scared for [his] life,”

Grba got his gun. As they were walking across the parking lot, Carroll shot at them and

hit Allen in the leg. Grba said he shot at Heslip because Carroll had shot first, but Grba



Grba v. State                                                                             Page 4
said that he fired only toward the ground at Heslip. He said he could not remember

shooting at Carroll.

        A few days later, Grba asked to talk to Burleson County Deputy Sheriff Gene

Hermes. In a video-recorded interview that was played for the jury, Grba said that he

and his girlfriend were asleep in bed when Allen woke him up by knocking on the front

door. Allen told Grba that Heslip had said at the party in Somerville that he intended “to

do something to him [Allen]” and that Allen needed Grba as a back up to give him

protection. Grba’s girlfriend asked him not to go with Allen.

        Three weeks before, Grba had gotten into an altercation with Carroll where Carroll

scratched Grba’s face and told Grba that he intended to kill him. Two weeks before, Grba

and another person broke into Carroll and McKee’s apartment and stole marijuana and

a gun—the .380 that he used to shoot Heslip and Carroll.

        Grba said that he and Allen went to the parking lot and sat in Allen’s car. Grba

was rolling a blunt when Heslip and Carroll arrived and parked. Grba walked with Allen

toward Heslip to make sure that Allen did not get jumped, and Grba saw Carroll standing

beside Carroll’s car to their side. Before they got to Heslip, Allen exclaimed that he was

shot in the leg. Grba said that Carroll shot first, and then he said he pulled out his gun

and starting shooting in the directions of Heslip and Carroll. Grba said he fired his gun

as “a reaction thing” and “out of fear” when he heard shots from Carroll’s direction and

Allen got hit. After first shooting at Heslip and Carroll, he ran after Carroll, who was

running around the apartment building. When Grba got to the corner of the building, he

fired more shots in Carroll’s direction.

Grba v. State                                                                       Page 5
        After the shooting was over, Grba helped Allen into Allen’s mother’s apartment.

Grba then went to his own apartment, hid the gun in the back on the ground by the steps,

and went inside and fell asleep.

        The charge included instructions on self-defense, deadly force in defense of

person, and defense of third person. The jury found Grba guilty of murder. Over Grba’s

objection, the trial court did not include a “sudden passion” instruction in the

punishment charge.

        In Wooten v. State, a remarkably similar murder case, the Court of Criminal

Appeals addressed the trial court’s rejection of a sudden-passion instruction in the

punishment charge after the jury had already found the defendant guilty of murder

despite his self-defense claim, which the jury had been instructed on. 400 S.W.3d 601,

603-04 (Tex. Crim. App. 2013).

        Under the current statutory scheme, the question of whether a defendant
        killed while under the immediate influence of sudden passion is a
        punishment issue.

                Currently, a murder committed under the “immediate influence of
        sudden passion arising from an adequate cause” is a second-degree felony
        carrying a maximum punishment of twenty years’ imprisonment. Sudden
        passion is “passion directly caused by and arising out of provocation by the
        individual killed” which arises at the time of the murder. Adequate cause
        is a “cause that would commonly produce a degree of anger, rage,
        resentment, or terror in a person of ordinary temper, sufficient to render the
        mind incapable of cool reflection.” The defendant has the burden of
        production and persuasion with respect to the issue of sudden passion. To
        justify a jury instruction on the issue of sudden passion at the punishment
        phase, the record must at least minimally support an inference: 1) that the
        defendant in fact acted under the immediate influence of a passion such as
        terror, anger, rage, or resentment; 2) that his sudden passion was in fact
        induced by some provocation by the deceased or another acting with him,
        which provocation would commonly produce such a passion in a person of

Grba v. State                                                                            Page 6
        ordinary temper; 3) that he committed the murder before regaining his
        capacity for cool reflection; and 4) that a causal connection existed “between
        the provocation, passion, and homicide.” It does not matter that the
        evidence supporting the submission of a sudden passion instruction may
        be weak, impeached, contradicted, or unbelievable. If the evidence thus
        raises the issue from any source, during either phase of trial, then the
        defendant has satisfied his burden of production, and the trial court must
        submit the issue in the jury charge—at least if the defendant requests it.

               When an appellant protests that the trial court erred not to grant his
        request to charge the jury regarding sudden passion, a reviewing court
        must first determine whether the complained-of error exists. If the
        reviewing court agrees that a trial court erred by failing to submit a sudden
        passion instruction, it then analyzes whether the error harmed the
        appellant. Harm does not emanate from the mere failure to include the
        requested instruction. A reviewing court undertakes a harm analysis by
        following the standards as set out in the Texas Code of Criminal Procedure
        Article 36.19. If the error is preserved, the record must demonstrate that
        the appellant has suffered “some harm.” In an Almanza harm analysis,
        “burdens of proof or persuasion have no place[.]” Harm must be evaluated
        in light of the complete jury charge, the arguments of counsel, the entirety
        of the evidence, including the contested issues and weight of the probative
        evidence, and any other relevant factors revealed by the record as a whole.
        To assay harm, we focus on the evidence and record to determine the
        likelihood that a jury would have believed that the appellant acted out of
        sudden passion had it been given the instruction.

Id. at 605-06 (footnotes and citations omitted).

        Grba’s argument for a “sudden-passion” instruction relies on the recorded

statements where he said that he shot Carroll (and Heslip) out of fear after Carroll had

first shot Allen in the leg.1 In Wooten, the court addressed the same argument, as the

defendant had testified that he shot the victim out of fear because the victim had shot at

him first. Id. at 603, 606-07.


1
 Grba’s brief also suggests that he could have been reacting out of anger at him and Allen being shot at,
but in his statements, Grba never claimed to have actually acted out of anger. See Wooten, 400 S.W.3d at
607 n.33. To the extent Grba premises error on this account, the trial court did not err because the record
does not at least minimally support that inference. See id.

Grba v. State                                                                                       Page 7
                Relying on Daniels v. State, the State argues that the trial court did
        not err by failing to include a sudden passion instruction because the
        appellant’s assertion of a “bare claim of fear” at the trial level did not rise
        to the level of terror necessary to trigger a sudden passion instruction. In
        Daniels, we explained that “a bare claim of” fear will not necessarily support
        a claim of sudden passion, but that fear that “rises to the level of ‘terror’”
        will suffice (if the cause is adequate) to invoke an instruction on the issue.
        The appellant counters that, taking his “bare claim” of fear in context of the
        totality of the circumstances surrounding the confrontation between the
        two men, a jury could reasonably infer both that the appellant experienced
        sufficient fear to cause him to lose the capacity for cool reflection, and that
        Johnson’s conduct was adequate to induce such an emotional state in a man
        of ordinary temperament. According to the appellant, because there was
        some evidence to support the appellant’s contention that he “was in the
        grip of ‘passion’” when he shot Johnson, the trial court should have given
        the instruction. We conclude that, in any event, whatever error the trial
        court may have committed by failing to charge the jury with respect to
        sudden passion did not harm the appellant. Finding our harm analysis thus
        dispositive, we need not address whether the trial court did, in fact, err not
        to include the instruction.

Id. at 606-07 (footnotes and citations omitted).

        We likewise find our harm analysis dispositive; therefore, we also need not

address whether the trial court erred in excluding the sudden-passion instruction.

        As was done in Wooten, we examine the state of the evidence and the record as a

whole, “with an eye toward determining the likelihood that the jury would have accepted

the appellant’s sudden passion claim.” Id. at 608 n.38. Like Wooten, Grba’s “self-defense

claim boiled down to whether the jury would accept that, when he shot at [Carroll], he

reasonably believed that deadly force was immediately necessary to protect himself from

[Carroll’s] use of deadly force.” Id. at 609. Wooten involved a mutual gun battle. Id. In

this case, it is not disputed that Carroll shot and wounded Allen in the leg with Grba

standing near Allen and that Carroll emptied the clip in his Glock 9 mm. handgun. But


Grba v. State                                                                             Page 8
in rejecting Grba’s self-defense claim, “the jury simply did not believe his claim that he

reasonably believed deadly force was immediately necessary.” Id.

               To reach this conclusion, the jury must have rejected the inference …
        that [Carroll], not [Grba], fired first. This is because, had the jury in fact
        believed that [Carroll] fired first, as [Grba] contended, there would have
        been no impediment to a finding that [Grba] reasonably believed it was
        immediately necessary to meet [Carroll’s] deadly force with justifiable
        deadly force of his own. Under these circumstances, the jury would almost
        certainly have acquitted [Grba] based on his self-defense claim. But it did
        not.

                It is highly unlikely that a jury that had already rejected [Grba’s]
        claim that he reasonably believed that deadly force was immediately
        necessary to defend himself would nevertheless find in his favor on the
        issue of sudden passion. To prove sudden passion, [Grba] would have had
        to establish, inter alia, 1) that he actually acted under the influence of a fear
        so great that it caused him to lose his capacity for cool reflection, and 2) that
        [Carroll’s] actions were adequate to produce such a degree of fear in a man
        of ordinary temperament. But a jury that had already discredited [Grba’s]
        claim that he reasonably believed deadly force to be immediately necessary
        would be unlikely to believe that, at the time [Grba] first fired, he was
        actually experiencing a level of fear that caused him to lose control.
        Moreover, even had the jury believed that [Grba] subjectively experienced
        such a level of fear, it would not likely have found that [Carroll’s] behavior
        presented a provocation adequate to produce such a degree of fear in a man
        of ordinary temperament. Based on the record and evidence before us, it is
        exceedingly unlikely that [Grba] suffered “some harm” as a result of the
        trial court’s failure to give the jury a sudden passion instruction based on
        [Grba’s] assertion that terror or fear controlled his actions.

Id. at 609-10 (footnotes and citations omitted). We therefore overrule issue one in the

murder case.

        Issue two in the murder case and issue one in the other two cases identically assert

that the trial court abused its discretion in the punishment phase by overruling Grba’s

objections to the admission of extraneous-offense evidence, which was that Grba had

committed the uncharged offenses of kidnapping and aggravated sexual assault in 2007.

Grba v. State                                                                               Page 9
Grba’s objections in the trial court were that he was being denied his confrontation right

because the alleged victim was not going to testify and that the probative value of the

evidence was outweighed by its unfair prejudice (Rule of Evidence 403).

         Section 3(a) of Article 37.07 of the Code of Criminal Procedure grants trial courts

broad discretion to admit evidence of extraneous crimes or bad acts during the

punishment phase. The relevant statutory language is:

         [E]vidence may be offered by the state and the defendant as to any matter the court
         deems relevant to sentencing, including but not limited to the prior criminal
         record of the defendant, his general reputation, his character, an opinion regarding
         his character, the circumstances of the offense for which he is being tried, and,
         notwithstanding Rules 404 and 405, Texas Rules of Evidence, any other evidence
         of an extraneous crime or bad act that is shown beyond a reasonable doubt by
         evidence to have been committed by the defendant or for which he could be held
         criminally responsible, regardless of whether he has previously been charged with
         or finally convicted of the crime or act.

TEX. CODE CRIM. PROC. ANN. art. 37.07, § 3(a) (West Supp. 2014).

         Grba’s specific complaint on appeal is that the trial court abused its discretion

because the State’s extraneous-offense evidence was insufficient for the trial court to infer

that Grba was criminally responsible for the extraneous offenses beyond a reasonable

doubt. See Huizar v. State, 12 S.W.3d 479, 482 (Tex. Crim. App. 2000) (“at punishment the

reasonable-doubt standard is applicable in deciding whether or not to consider certain

evidence in assessing the sentence (a statutory requirement)”). The State correctly points

out that Grba’s complaint on appeal does not comport with his objections in the trial

court.

         To preserve a complaint for appellate review, a complaining party must make a

timely and specific objection in the trial court. See TEX. R. APP. P. 33.1(a)(1); Wilson v. State,

Grba v. State                                                                             Page 10
71 S.W.3d 346, 349 (Tex. Crim. App. 2002). The complaint on appeal must correspond or

comport with objections and arguments made at trial. Dixon v. State, 2 S.W.3d 263, 273

(Tex. Crim. App. 1999); see Wright v. State, 154 S.W.3d 235, 241 (Tex. App.—Texarkana

2005, pet. ref’d). “Where a trial objection does not comport with the issue raised on

appeal, the appellant has preserved nothing for review.” Wright, 154 S.W.3d at 241; see

Resendiz v. State, 112 S.W.3d 541, 547 (Tex. Crim. App. 2003) (holding that an issue was

not preserved for appellate review because appellant’s trial objection “does not comport

with” the issue he raised on appeal); Ibarra v. State, 11 S.W.3d 189, 197 (Tex. Crim. App.

1999) (same).

        Grba’s complaint in these three appeals (issue two in the murder case and issue

one in the other two cases) about the extraneous-offense evidence not meeting the

beyond-a-reasonable-doubt standard was not made in the trial court. These three issues

present nothing for review and are thus overruled.

        Issue three in the murder case and issue two in the other two cases allege that

Grba’s trial counsel was ineffective for failing to make a hearsay objection in the

punishment phase when the State offered evidence pertaining to the above-referenced

extraneous offenses. Specifically, no hearsay objection was made when the State elicited

testimony from a sheriff’s department investigator that the alleged victim had told her

that more than one person had been involved in the alleged offenses of kidnapping and

aggravated sexual assault.

        The United States Constitution, the Texas Constitution, and article 1.051 of the

Code of Criminal Procedure guarantee an accused the right to reasonably effective

Grba v. State                                                                      Page 11
assistance of counsel. See U.S. CONST. amend. VI; TEX. CONST. art. I, § 10; TEX. CODE CRIM.

PROC. ANN. art. 1.051 (West Supp. 2010); see also Strickland v. Washington, 466 U.S. 668, 686,

104 S. Ct. 2052, 2063, 80 L. Ed. 2d 674 (1984); Ex parte Gonzales, 945 S.W.2d 830, 835 (Tex.

Crim. App. 1997). To prove ineffective assistance of counsel, Grba must show that: (1)

trial counsel’s representation fell below an objective standard of reasonableness, based

on the prevailing professional norms; and (2) there is a reasonable probability that, but

for trial counsel’s deficient performance, the result of the proceeding would have been

different. See Strickland, 466 U.S. at 687-95, 104 S.Ct. at 2064-69; Dewberry v. State, 4 S.W.3d
735, 737 (Tex. Crim. App. 1999). Whether this test has been met is to be judged on appeal

by the totality of the representation, not by isolated acts or omissions. Rodriguez v. State,

899 S.W.2d 658, 665 (Tex. Crim. App. 1995). Grba has the burden of proving ineffective

assistance of counsel by a preponderance of the evidence. Thompson v. State, 9 S.W.3d
808, 813 (Tex. Crim. App. 1999) (citing Cannon v. State, 668 S.W.2d 401, 403 (Tex. Crim.

App. 1984)).

        Our review of counsel’s representation is highly deferential, and we will find

ineffective assistance only if Grba overcomes the strong presumption that his counsel’s

conduct fell within the range of reasonable professional assistance. See Strickland, 466
U.S. at 689, 104 S.Ct. at 2065. The right to “reasonably effective assistance of counsel”

does not guarantee errorless counsel or counsel whose competency is judged by perfect

hindsight. Saylor v. State, 660 S.W.2d 822, 824 (Tex. Crim. App. 1983). Moreover, the acts

and omissions that form the basis of Grba’s claims of ineffective assistance must be

supported by the record. Thompson, 9 S.W.3d at 814. A silent record that provides no

Grba v. State                                                                           Page 12
explanation for counsel’s actions usually will not overcome the strong presumption of

reasonable assistance. Id. at 813-14. To warrant reversal without affording counsel an

opportunity to explain his actions, “the challenged conduct must be ‘so outrageous that

no competent attorney would have engaged in it.’” Roberts v. State, 220 S.W.3d 521, 533

(Tex. Crim. App. 2007) (quoting Goodspeed v. State, 187 S.W.3d 390, 392 (Tex. Crim. App.

2005)).

          Here, Grba did not raise the issue of ineffective assistance of counsel in his motions

for new trial. Thus, his trial counsel was not afforded an opportunity to explain his trial

strategy or address the complaint that Grba makes on appeal. In situations where trial

counsel has not been afforded an opportunity to explain his actions, an appellate court

will usually reject the complaint in a summary fashion. See Scheanette v. State, 144 S.W.3d
503, 510 (Tex. Crim. App. 2004); Hervey v. State, 131 S.W.3d 561, 564 (Tex. App.—Waco

2004, no pet.) (“[T]rial counsel should ordinarily be afforded an opportunity to explain

the actions taken or not taken, as the case may be, before being condemned as

unprofessional and incompetent.”). Because the record is silent as to trial counsel’s trial

strategy and because Grba has not adequately explained how trial counsel’s actions were

so outrageous that no competent attorney would have engaged in them, we cannot say

that the record supports a finding that trial counsel was ineffective. See Roberts, 220
S.W.3d at 533. We overrule Grba’s third issue in the murder case and his second issue in

the other two cases.




Grba v. State                                                                            Page 13
        Having overruled all of the issues in each appeal, we affirm the trial court’s

judgment in each case.



                                                   REX D. DAVIS
                                                   Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
       (Chief Justice Gray concurs with a note)*
Affirmed
Opinion delivered and filed August 27, 2015
Do not publish
[CRPM]

*(Chief Justice Gray concurs in the Court’s judgments to the extent they affirm the trial
court’s judgments. A separate opinion will not issue.)




Grba v. State                                                                     Page 14